                                                                U.S. Department of Justice

                                                                United States Attorney

                                                                Eastern District of Pennsylvania

                                                               615 Chestnut Street
Direct Dial: (215) 861-8464                                    Suite 1250
Facsimile: (215) 861- 8618                                     Philadelphia, Pennsylvania 19106-4476
E-mail Address: Robert.j.livermore@usdoj.gov                              (215) 861-8200




                                                               June 16, 2020


U.S. District Court Clerk=s Office
Criminal Division
2609 United States Courthouse
601 Market Street
Philadelphia, PA 19106

                    Re:        United States v. Peter Fratus
                               Magistrate No. 20-1000


Dear Sirs:

       Please unimpound the Arrest Warrant and Complaint in the above captioned matter, the subject has
been arrested.

          Thank you for your assistance in this matter.



                                                               Very truly yours,

                                                               WILLIAM M. McSWAIN
                                                               United States Attorney



                                                                     /s Robert J. Livermore
                                                               ROBERT J. LIVERMORE
                                                               Assistant United States Attorney
